        Case 3:20-cv-00503-HTW-LGI Document 26 Filed 02/12/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

     Regions Bank,
                             Plaintiﬀ;
                                                            Case No. :      -cv-        -HTW-LGI
                v.
                                                                   Reply in Support of
     Victory Pipeline, LLC, et al.,                           Motion for Summary Judgment
                          Defendants.


         Plaintiﬀ Regions Bank ﬁles this reply in support of its Motion for Summary Judgment (the

“Motion,” Dkt. 21), as follows:

                                                   Reply

A.       Regions Bank is entitled to summary judgment for the underlying indebtedness
         owed.

         In their response, outside of attorney’s fees and expenses, Defendants do not contest the

existence, validity, or amount of the underlying indebtedness that Defendants owe to Regions

Bank.1 Defendants do not even contest that they owe the indebtedness. So at the very least,

Regions Bank is entitled to summary judgment for the total amount of the underlying

indebtedness due, which is: $521,261.54, plus (a) interest from and after January 20, 2021, at the

rate of 8% per annum, and (b) all costs of this action. (See Brief in Support of Motion at p. 5, Dkt.

22.) Nonetheless, as set forth below, Regions Bank is also entitled to summary judgment in its

favor as to the attorney’s fees and expenses requested in the Motion.




1
 Unless otherwise defined in this reply, all capitalized terms are used as defined in Regions Bank’s Brief in
Support of Motion for Summary Judgment, Dkt. 22.
          Case 3:20-cv-00503-HTW-LGI Document 26 Filed 02/12/21 Page 2 of 6




B.        Regions Bank is entitled to summary judgment on its request for attorney’s fees and
          expenses without the need for a continuance or additional discovery.

          Defendants argue that (1) Regions Bank has not established the reasonableness of its

attorney’s fees and expenses, (2) the presumption of reasonableness under Mississippi law does

not apply, and (3), alternatively, Defendants require a continuance to take discovery to determine

the reasonableness of the fees and expenses requested. But as set forth below, those arguments

are meritless.

          First, Regions Bank has suﬃciently demonstrated the reasonableness of its attorney’s fees

and expenses. Mississippi law applies under the Loan Documents. And under Mississippi law, a

party entitled to attorney’s fees and expenses by contract is not required to put on proof of the

reasonableness of those fees: Instead, a party may do so, and the Court is to determine a

reasonable award based on the information before the Court, as well as the Court’s own opinion

based on experience and observation:

          In any action in which a court is authorized to award reasonable attorneys’ fees, the
          court shall not require the party seeking such fees to put on proof as to the
          reasonableness of the amount sought, but shall make the award based on the
          information already before it and the court’s own opinion based on experience and
          observation; provided however, a party may, in its discretion, place before the court
          other evidence as to the reasonableness of the amount of the award, and the court
          may consider such evidence in making the award.

Miss. Code Ann. § 9-1-41; see also Pikco Fin., Inc. v. Staten (In re Staten), 559 B.R. 666, 670 (Bankr.

S.D. Miss. 2016) (noting that, when attorney’s fees are permitted by contract, § 9-1-41 applies).

Thus, under Mississippi law, this Court is permitted to render an award of attorney’s fees based

on the information before it even if Regions Bank had not put on any proof of the reasonableness

of its fees.2


2
    Underscoring that point, Mississippi appellate courts have held that there is no reversible error when a


63571434_1                                             2
        Case 3:20-cv-00503-HTW-LGI Document 26 Filed 02/12/21 Page 3 of 6




        Even so, Regions Bank has indeed submitted suﬃcient proof of the reasonableness of its

requested fees and expenses. Attached to the Motion as Exhibit “A,” Regions Bank provided an

attorney’s fees aﬃdavit setting out that (a) Regions Bank was required to retain counsel to protect

its rights and interests; (b) Regions Bank’s counsel was precluded from taking on other

employment for the time spent pursuing the indebtedness owed; (c) the hourly rates charged are

comparable to rates for similar services in the Jackson, Mississippi area; and (d) the total amount

of fees and expenses were reasonable. (See generally Aﬀ. of T. Anzenberger, Dkt. 21-6.) The

aﬃdavit further provides the background and experience of the attorneys retained. And the billing

invoices setting out hourly rates and itemized time entries are included in that submission. Under

Mississippi law, that submission is more than necessary for the Court to determine the

reasonableness of the requested fees and in fact establishes the reasonableness of those fees. See

Miss. Code Ann. § 9-1-41.

        What is more, the presumption of reasonableness applies. Under Mississippi law, “[i]n

awarding attorney’s fees in a collection action, the court substitutes the lodestar amount for one-

third of the indebtedness because that amount is a presumptively reasonable fee.” In re Staten,

559 B.R. at n. 8 (citing Dynasteel Corp. v. Aztec Indus., Inc., 611 So. 2d 977, 986 (Miss. 1992)).

Under that presumption, Mississippi courts “d[o] not require proof of each of th[e] factors”

traditionally required to establish reasonableness. Par Indus., Inc. v. Target Container Co., 708 So.

2d 44, 54 (Miss. 1998) (citing Dynasteel, 611 So. 2d at 987.) Here, the fees and expenses requested




trial fails to cite or apply the McKee factors in rendering an award of attorney’s fees, so long as substantial
evidence exists in the record that would support an award. Baumbach v. Baumbach, 242 So. 3d 193, 208
(Miss. Ct. App. 2018) (Fair, J., concurring in part and dissenting in part) (citing Varner, 666 So. 2d 493,
498 (Miss. 1995)); Rogers v. Rogers, 94 So. 3d 1258, 1267-1268 (Miss. Ct. App. 2012); Dickerson v.
Dickerson, 34 So. 3d 637, 649 (Miss. Ct. App. 2010)).


63571434_1                                             3
        Case 3:20-cv-00503-HTW-LGI Document 26 Filed 02/12/21 Page 4 of 6




total approximately 12% of the underlying debt—well within the presumption of reasonableness.

And contrary to Defendants’ response, there is no authority requiring that the underlying case be

taken on a contingency-fee basis or have been fully contested through a jury trial for the

presumption to apply. Instead, it applies in collection cases unless the presumption is rebutted.

E.g. Staten, 559 B.R. at n. 8; Dynasteel, 611 So. 2d at 987.

        Defendants here, however, have failed to rebut the presumption and have failed to

otherwise put forth any competent summary judgment evidence to do so under F.R.C.P. 56(e)(3).

Plaintiﬀs have not identiﬁed any time entries they believe are unreasonable. Indeed, Plaintiﬀs do

not even argue that the total amount of fees and expenses requested is unreasonable. Instead,

Plaintiﬀs vaguely assert that the fees may be unreasonable because (1) Charles Parrott’s rate

increased during his representation of Regions Bank, (2) the fees of Butler Snow LLP may have

been incurred for transactional purposes, and (3) some of the fees and expenses requested may

have been incurred as to the separate loan extended to Defendant Victor P. Smith. But none of

these questions rebut the presumption of reasonableness:

       Charles Parrott’s hourly rate increased each year, as reﬂected in the invoices, to
        reﬂect and match those rates charged by attorneys in this region with similar
        experience. Between 2018 and 2020, Mr. Parrott’s rate increased from $304 per
        hour to $555 per hour, an increase of roughly $125.50 per year. As set forth in the
        supporting aﬃdavit, these constituted negotiated hourly rates for an attorney with
        almost 42 years’ experience, which are comparable to the rates for similar services
        oﬀered in the Jackson, Mississippi area. (See Aﬀ. of T. Anzenberger at ¶¶ 6, 7, and
        10, Dkt. 21-6.) Defendants have provided no evidence, by aﬃdavit or otherwise, to
        rebut the reasonableness of these rates.

       The attorney’s fees and expenses of Butler Snow LLP were incurred in connection
        with the Modiﬁcation and Forbearance Agreement, entered into in 2015, which
        Modiﬁcation expressly provided for the collection of any and all attorney’s fees,
        expenses, and costs incurred by Regions Bank in connection with the modiﬁcation.
        (See Modiﬁcation at p. 4 § 3.4, Dkt. 21-4.) Defendants have provided no evidence,
        by aﬃdavit or otherwise, to rebut the reasonableness of these fees and expenses.


63571434_1                                         4
        Case 3:20-cv-00503-HTW-LGI Document 26 Filed 02/12/21 Page 5 of 6




       Defendants were provided the itemized invoices for all requested attorney’s fees
        and expenses, which are virtually redaction free. To the extent Defendants wish to
        contest the attorney’s fees and expenses sought, they had the opportunity to do just
        that but did not.

        Last, Defendants allege they need a continuance under F.R.C.P. 56(d) to take discovery as

to the reasonableness of the fees and expenses requested, suggesting that depositions of Regions

Bank’s counsel are necessary. But this Court has rejected similar requests. “As a general matter,

depositions of opposing counsel are disfavored and should be permitted only in limited or unusual

circumstances.” United States Liability Ins. Co. v. Goldin Metals, Inc., 2012 WL 12884472, at *1

(S.D. Miss. Jan. 17, 2012) (citing Nguyen v. Excell Corp., 197 F.3d 200, 209 (5th Cir. 2000); Buford

v. Holladay, 133 F.R.D. 487, 491 (S.D. Miss. 1990)). And such depositions are only permitted

when the discovery sought cannot be obtained through other means. Goldin, 2012 WL 12884472,

at *1. As to requests for attorney’s fees, parties can easily “determine [the] reasonableness of fees

through billing statements or other documentary evidence; therefore, there are other means for

obtaining the information.” Id. So where billing invoices have been provided to the other party,

there is no need for additional discovery—and certainly no need to depose counsel—to

determine the reasonableness of the fees. Id.; see also Carl E. Woodward, LLC v. Travelers

Indemnity Company of Connecticut, 2011 WL 13127848 (S.D. Miss. Sept. 29, 2011) (same).

        Moreover, vague assertions that requested fees may be unreasonable in no way warrants a

continuance for additional discovery under F.R.C.P. 56(d). AE Marketing L.L.C. v. Jenkins-

Baldwin Corp., 2012 WL 12985447, at *6 (N.D. Tex. Oct. 19, 2012) (denying continuance sought

for purposes of seeking discovery as to the reasonableness of attorney’s fees). Defendants have

been provided the invoices for all fees and expenses sought, which constitute the only

discoverable documents and information relevant for purposes of determining the reasonableness



63571434_1                                        5
       Case 3:20-cv-00503-HTW-LGI Document 26 Filed 02/12/21 Page 6 of 6




of the fees and expenses requested. But Defendants have failed to identify any such fees and

expenses they claim to be unreasonable. Indeed, Defendants have not even contended that the

total amount of fees and expenses sought is unreasonable. Accordingly, Defendants have “failed

to show the reasons why it needs additional discovery to raise an issue of material fact,” and

Defendants’ request for a continuance should be denied. (Id.)

                                           Conclusion

        Defendants have failed to demonstrate the existence of any disputed material fact. Regions

Bank is therefore entitled to summary judgment in its favor and against Defendants on all claims

in the Complaint, as set forth in the Motion.

        Dated: February 12, 2021.

                                                Regions Bank

                                       By: /s/ Timothy J. Anzenberger
                                           Timothy J. Anzenberger (MSB No. 103854)
                                           Adams and Reese LLP
                                           1018 Highland Colony Parkway, Suite 800
                                           Ridgeland, MS 39157
                                           Telephone: 601.353.3234
                                           Facsimile:    601.355.9708
                                           tim.anzenberger@arlaw.com




63571434_1                                         6
